DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 03/29/2022 has been entered. Claims 9-11, 13, 16, 21-23, and 31 have been amended. Claim 32 has been cancelled. Claims 1-8, 20, 24-26, and 33-34 were previously cancelled. Claims 9-19, 21-23 and 27-31 remain pending in this application. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.	 

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, ln. 6 should read ---for introducing said blood into the cavity---
Claim 22, ln. 8 should read ---a device containing said blood---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 13-16, 18-19, 21-23, 27-28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Recupero (Pub. No.: US 2005/0089551 A1), in view of Kushnir et al. (Pub. No.: US 2015/0044272 A1).
	Regarding claim 9, Recupero discloses (fig. 6) a method for dressing a wound, comprising:	Fixing a clotting mold device (agent-containing window dressing 150) over the wound (¶ 0047, ln. 1-2), said clotting mold device comprises a cavity (see dome 157) surrounded by a lip (see bottom element 159) that is configured for attachment to skin in a fluid tight manner (¶ 0024, ln. 1-6), said fixing comprises attaching the lip to a skin portion surrounding the wound to thereby form a fluid tight (abstract, ln. 20-23) mold space defined between the wound and the cavity (see fig. 6, see cut out area of bottom element ¶ 0022, ln. 1-2);
	Introducing a clotting agent (161) into the mold space after fixing the clotting mold device over the wound (¶ 0027, ln. 1-9, ¶ 0047, 1-15) and permitting the blood to clot within the mold space to thereby form a blood clot over the wound (¶ 0038, ln. 14-19); and
	Maintaining the blood clot over the wound for a wound-healing period (¶ 0002, ln. 6-7). 
	Recupero does not disclose that the clotting agent is blood. 
	Kushnir teaches a method of dressing a wound (abstract) and thus in the same field of endeavor comprising introducing blood to thereby form a blood clot over the wound (¶ 0044, ln. 1-3, ¶ 0137, ln. 7-8, ¶ 0143, ln. 1-3).
	The substitution of the clotting agent of Recupero for the blood of Kushnir would achieve the predictable result of providing an agent that promotes clot formation (Kushnir ¶ 0137, ln. 7-8).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the clotting agent of Recupero for the blood of Kushnir, as the substitution would achieve the predictable result of promoting clot formation (Kushnir ¶ 0137, ln. 7-8). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Regarding claim 10, Recupero discloses wherein said fixing comprise adhering the lip onto said skin portion with an adhesive (¶ 0041, ln. 5-8). 
	Regarding claim 11, Recupero discloses wherein said lip comprises said adhesive (¶ 0024, ln. 1-4) or said adhesive is fitted onto said lip or onto said skin portion prior to said fixing (¶ 0024, ln. 4-6). 
	Regarding claim 13, Recupero in view of Kushnir fail to teach combining the blood with a scaffold matrix prior to blood clot formation, such that said scaffold matrix becomes integrated within the formed blood clot.  
	Kushnir teaches combining the blood with a scaffold matrix prior to blood clot formation, such that the scaffold matrix (support structure) becomes integrated with the formed blood clot (¶ 0035, ln. 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that it includes combining the blood with a scaffold matrix prior to blood clot formation, such that said scaffold matrix becomes integrated within the formed blood clot, as taught by Kushnir, as providing the scaffold matrix can permit spreading of the blood over a larger area (¶ 0042, ln. 10-13). 
	Regarding claim 14, Recupero in view of Kushnir fail to teach wherein said scaffold matrix is fitted onto the wound prior to said fixing.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that the scaffold matrix is fitted onto the wound prior to said fixing in order to suitably integrate the scaffold matrix with the formed blood clot. 
	Regarding claim 15, Recupero in view of Kushnir fail to teach wherein said scaffold matrix is comprised within said cavity.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that the scaffold matrix is comprised within said cavity as the cavity is where the blood is introduced and where the blood clots over the wound (see rejection of claim 9). 
	Regarding claim 16, Recupero in view of Kushnir fail to teach following formation of the blood clot, removing said device off the wound; and fixing a dressing material, e.g. gauze, over the blood clot.  
	However, Recupero discloses that the method for dressing a wound is for the treatment of bleeding by inducing clotting (¶ 0002). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the device off the wound following formation of the blood clot since bleeding has arrested and the device is no longer needed. 
	Further, Kushnir teaches (fig. 1B) fixing a dressing material over the blood clot (covering 162, ¶ 0148). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that it includes fixing a dressing material over the blood clot, as taught by Kushnir, in order to prevent unwanted contact force on the wound.
	Regarding claim 18, Recupero in view of Kushnir teach wherein the clotting agent is blood as discussed above with respect to claim 9 and Kushnir further teaches wherein the blood is whole blood (¶ 0137, ln. 7-8). 
	Regarding claim 19, Recupero in view of Kushnir fail to teach contacting the blood with a coagulation initiator, said coagulation initiator is characterized by one of the following: is mixed with the blood prior to said introducing, is a priori present in the cavity, is added into said mold space prior to or after said introducing, and is incorporated into a scaffold matrix that is comprised within said cavity or fitted onto the wound prior to said fixing.  
	Kushnir teaches contacting the blood with a coagulation initiator (¶ 0028, ln. 19-22), said coagulation initiator is characterized by adding the coagulation initiator prior to introducing the blood (¶ 0042, ln. 17-20).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Recupero in view of Kushnir such that it includes contacting the blood with a coagulation initiator, said coagulation initiator characterized by adding in into said mold space prior to said introducing, as suggested by Kushnir, in order to neutralize activity of an anticoagulant in the blood (¶ 0042, ln. 19-20). 
	Regarding claim 21, Recupero discloses wherein said device comprise a closure (peelable strip 165) removably fixed to the lip and sealing the cavity (see fig. 6, ¶ 0048, ln. 5-9), said closure is removed prior to said fixing (¶ 0048, ln. 6-9). 
	Regarding claim 22, Recupero discloses (fig. 6) a wound dressing assembly, comprising:
	A clotting mold device (agent-containing window dressing 150) comprising a cavity (characterized by dome 157, see fig. 6) defined by concave walls (i.e., dome 157, see fig. 6) surrounded by a lip (see bottom element 159) configured for attachment to skin in a fluid tight manner (¶ 0024, ln. 1-6), the concave walls of the clotting mold device comprise a port (111),
A device containing a clotting agent (161) configured for introducing the clotting agent into the cavity of the clotting mold device (clotting agent is contained within a breakable container ¶ 0027, once broken clotting agent would be introduced into the cavity) after the clotting mold device is fixed over a wound to permit the clotting agent to come into contact with the wound and to clot over the wound within said cavity (¶ 0002, ln. 3-6, ¶ 0027, ¶ 0038, ln. 14-19); and
A blood coagulation initiator (clotting activator ¶ 0023, ln. 7-8). 
	While Recupero does not explicitly disclose that “for introducing blood into the cavity once said lip is attached to the skin, the concave walls of the clotting mold device comprise a port suitable for introducing said blood into the cavity, these limitations relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device of Recupero comprises a port that can receive a needle or other invasive device (¶ 0047, ln. 5-6) and is thus capable of being used “for introducing blood into the cavity once said lip is attached to the skin” and “suitable for introducing blood into said cavity”. Using the device for these purposes requires only routine skill in the art (See § MPEP 2114 II).
Further, Recupero fails to disclose that the device contains blood.
	Kushnir teaches a wound dressing assembly (abstract) and thus in the same field of endeavor comprising blood permitted to come into contact with the wound and to clot over the wound (¶ 0044, ln. 1-3, ¶ 0137, ln. 7-8, ¶ 0143, ln. 1-3).
	The substitution of the clotting agent of Recupero for the blood of Kushnir would achieve the predictable result of providing an agent that promotes clot formation (Kushnir ¶ 0137, ln. 7-8).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the clotting agent of Recupero for the blood of Kushnir, as the substitution would achieve the predictable result of promoting clot formation (Kushnir ¶ 0137, ln. 7-8). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
	Further, Recupero does not explicitly disclose that the blood coagulation initiator “is applied to said blood or configured to contact said blood after being introduced in the cavity of the clotting mold device”, such limitations relate to the function of the device, which, in this case, imparts no further limitations on the structure of the device. Substituting the clotting agent of Recupero for the blood of Kushnir provides blood wherein the blood coagulation initiator is capable of being applied to blood or configured to contact blood after being introduced in the cavity of the clotting mold device and using the device for these purposes requires only routine skill in the art (See § MPEP 2114 II).
	Regarding claim 23, Recupero discloses (fig. 6) wherein the device comprises a closure (peelable strip 165) removably fixed to the lips and sealing the cavity (see fig. 6, ¶ 0048, ln. 5-9).
	Regarding claim 27, Recupero in view of Kushnir fail to teach a scaffold matrix configured for integration within the formed blood clot.  
	Kushnir teaches a scaffold matrix (support structure) configured for integration with the formed blood clot (¶ 0035, ln. 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing assembly of Recupero in view of Kushnir such that it includes a scaffold matrix configured for integration within the formed blood clot, as taught by Kushnir, as providing the scaffold matrix can permit spreading of the blood over a larger area (¶ 0042, ln. 10-13). 
	Regarding claim 28, Recupero in view of Kushnir fail to teach wherein said scaffold matrix is comprised within said cavity.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing assembly of Recupero in view of Kushnir such that the scaffold matrix is comprised within said cavity as the cavity is where the blood is introduced and where the blood clots over the wound (see rejection of claim 9). 
	Regarding claim 30, Recupero fails to disclose wherein said coagulation initiator is in a form of a powder, granulate or solution suitable for mixing with the blood or for applying directly onto the wound, being a priori present in the cavity, being incorporated into a scaffold matrix that is comprised within said cavity or intended for placement onto the wound prior to said attachment.  
	Kushnir teaches wherein said coagulation initiator is in the form of a powder (¶ 0257, claim 6) that is incorporated into a scaffold matrix (¶ 0086-0087, ¶ 0162, ln. 4-7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coagulation initiator of Recupero in view of Kushnir such that the it is in a form of a powder that is incorporated into a scaffold matrix, as taught by Kushnir, in order to provide the coagulation initiator in a form that is ready to clot blood. 
	Regarding claim 31, Recupero discloses (fig. 5) wherein the walls of the cavity comprise a port (111, ¶ 0046, ln. 1-2). 
	While Recupero does not explicitly disclose that the port is “for introducing blood into the cavity”, this limitation relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The port of Recupero is capable of receiving a needle (¶ 0047, ln. 5-6) and is thus capable of introducing blood into the cavity and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Recupero in view of Kushnir, as applied to claim 9 above, and further in view of Buckman et al. (Pub. No.: US 2008/0132820 A1).
Regarding claim 12, Recupero in view of Kushnir fail to teach wherein said fixing comprises forming a vacuum within the mold space.
Buckman teaches (fig. 18) a method for dressing a wound (abstract) and thus in the same field of endeavor comprising forming a vacuum within a mold space (¶ 0095, ln. 1-3, 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify said fixing of Recupero in view of Kushnir such that it comprises forming a vacuum within the mold space, as taught by Buckman, in order to hold the wound dressing tightly against the skin (Buckman ¶ 0095, ln. 1-3).

Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Recupero in view of Kushnir, as applied to claims 9 and 22 above, and further in view of Ha et al. (Pub. No.: US 2010/0318052 A1).
	Regarding claim 17, Recupero in view of Kushnir fail to teach wherein said introducing comprises: piercing the walls by a needle; and injecting blood into said mold space through the needle.  
	Ha teaches (fig. 2) a method for dressing a wound and thus in the same field of endeavor comprising (10) introducing comprises piercing walls by a needle; and injecting fluid through the needle (¶ 0052, ln. 5-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood of Recupero in view of Kushnir such that introduced by piercing the walls by a needle and injecting it through the needle, as taught by Ha as doing so can provide a method of introducing fluid into the dressing (¶ 0052, ln. 5-8). 
Regarding claim 29, Recupero in view of Kushnir fail to teach one or both ofMAIL STOP PCTAttorney Docket No.: 067913-000843Application No.: Not Yet Assigned Page 5 of 7a syringe and a needle for piercing the walls and injection of the blood into the cavity, and a dressing material for fixing over the blood clot.  
	Ha teaches (fig. 2) a wound dressing (10) in the same field of endeavor comprising (10) a needle for piercing the walls and injecting blood into a cavity (¶ 0052, ln. 5-8) and a syringe for moving fluid (¶ 0150, 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of Recupero in view of Kushnir such that it comprises the needle of Ha for piercing the walls and injecting fluid into the cavity, as taught by Ha as doing so can provide a method of introducing fluid into the dressing (¶ 0052, ln. 5-8). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recupero such that it comprises a syringe, as taught by Ha as syringes are suitable for moving fluid. 
	Further, Kushnir teaches (fig. 1B) a dressing material for fixing over the blood clot (covering 162, ¶ 0148). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Recupero in view of Kushnir such that it includes fixing a dressing material over the blood clot, as taught by Kushnir, in order to prevent unwanted contact force on the wound.

Response to Arguments
Applicant’s arguments, see page 6, filed 03/29/2022, with respect to claim 32 rejected under 35 USC §112(a) have been fully considered but are moot, as claim 32 has been cancelled. 
Applicant’s arguments, see page 7, filed 03/29/2022, with respect to claims 11, 13-15, and 31-32 rejected under 35 USC §112(b)have been fully considered and are persuasive in view of the amendments to the claims. The 112(b) rejection of claims 11, 13-15, and 31-32 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 9-19, 21-23 and 27-31 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of the previously applied references for any teaching or matter specifically challenged in the argument.
Applicant argues, page 7-9, that Recupero does not disclose “introducing blood into the mold space after fixing the clotting mold device on top of the wound”. However, as discussed in the rejection above, the clotting agent is contained within the cavity and the clotting agent is then released into the mold space, thus, the clotting agent is introduced into the mold space after fixing the clotting mold device on top of the wound. Further, Kushnir teaches introducing blood. Thus, claim 9 is obvious over Recupero in view of Kushnir. 
Regarding claims 12 and 17, see page 8-9, as discussed above, Recupero in view of Kushnir make obvious claim 9 from which claims 12 and 17 depend. 
	Regarding claims 22-23 and 31-32, see page 10-11, a new grounds of rejection is made over Recupero in view of Kushnir. 
	Regarding claims 27-28 and 30, see page 11-12, Recupero in view of Kushnir make obvious claim 22 from which claims 27-28 and 30 depend. 
	Regarding claim 29, see page 12-13, Recupero in view of Kushnir make obvious claim 22 from which claim 29 depends.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEAGAN NGO/Examiner, Art Unit 3781   

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781